H.B. Brown, administrator of the estate of Paul Ward, deceased, filed a motion to dismiss the proceeding and for grounds alleges: That Paul Ward died on or about the 28th day of July, 1922 and H.B. Brown was appointed administrator of the estate, and since August, 1922, more than one year has expired since the death of said Ward, and no steps have been taken by the plaintiff in error to revive said cause in the name of the administrator. Notice of said motion was duly served, and no response has been filed thereto. The facts in this case come squarely within the facts in the case of Hester v. Gilbert,43 Okla. 400, 143 P. 189. Upon authority of said cause, the appeal is hereby dismissed.
KENNAMER, NICHOLSON, COCHRAN, and MASON. JJ., concur.